Exhibit 10.63

SEPARATION AGREEMENT

This Agreement (“Separation Agreement”) is made and entered into this      day
of June, 2006, between Michael Wedge (“Employee”); Danka Business Systems, PLC;
Danka Holding Company, Danka Office Imaging Company and their parent companies,
subsidiary companies, affiliated companies, predecessor companies or entities
and their officers, directors, agents, employees, or assigns (“Employer”).

The purpose of this Separation Agreement is to set forth the terms and
conditions under which Employee and Employer will terminate their employment
relationship. The parties agree as follows:

 

1. Termination. Subject to the terms and conditions set forth herein and in the
attached Release (Exhibit “A”), Employee and Employer agree to terminate
Employee’s employment with Employer on June 30, 2006 (“Termination Date”).

 

2. Payment. The parties agree that Employee shall receive up to Seven Hundred
Thousand and 00/100 Dollars ($700,000.00) and such other consideration as
described herein from Employer in consideration of the promises made herein and
in consideration of Employee’s compliance with the terms of this Separation
Agreement and execution and compliance with the terms of any and all required
Release of Claims in the form attached hereto as Exhibit “A” (which shall be
executed by Employee on the “Execution Date”) in the following manner:

 

  (i) Employer shall, upon the expiration of thirty (30) days after Employee’s
Termination Date, the execution and delivery to Employer of this Separation
Agreement and any and all Release of Claims required by Employer and upon the
expiration of all applicable revocation periods contained in this Separation
Agreement and Release of Claims, make up to fifty-two (52) bi-weekly payments of
Thirteen Thousand Four Hundred Sixty-One and 54/100 ($13,461.54) less, in each
case, customary payroll deductions beginning with the first pay cycle following
the later of the expiration of thirty (30) days after the Execution or
Termination Date (the “Payment Period”).

 

  (ii) Employer shall pay Employee all earned but unused vacation as of
Termination Date.

 

  (iii) Employer shall continue to provide Employee, for a period of twenty-four
(24) months after the Termination Date, with the same insurance benefits
coverage in place on the Termination Date.

 

  (iv) Employee shall be entitled to a pro-rata portion of the performance
bonus, as defined in Section 5 of the Employment Agreement dated March 14, 2006,
to which Employee would have been entitled in the year of termination if
employment had not been terminated, i.e. FY 2007.

 

  (v) Employee shall receive any base salary accrued through the Termination
Date.

 

  (vi) Employee shall be entitled to receive any bonuses earned but not
previously paid with respect to the accounting period most recently ended, i.e.
Q4 FY 2006 and FY 2006.

 

  (vii) Employee shall be entitled to receive any vested benefits payable under
the terms of any deferred compensation plan, 401k plan, stock option plan or
other benefit plan in which Employee participated.

 

Page 1 of 8



--------------------------------------------------------------------------------

  (viii) All stock options received by Employee shall become fully vested and
immediately exercisable upon the Termination Date, and such stock options shall
remain subject to exercise for a period of twelve (12) months from the
Termination Date.

 

  (ix) All other unvested benefits shall immediately vest upon the Termination
Date.

 

  (x) Employee agrees that, except as provided for herein, all past, present and
future benefits, payments, bonuses, compensation or other terms reflected in any
prior agreements with Company, including, but not limited to: (1) the Employment
Agreement dated March 14, 2006, and: (2) the Executive Vice President Employment
Agreement dated June 6, 2003, are immediately revoked and rescinded.

 

3. Full Compensation. The consideration set forth in paragraph 2 above will
compensate Employee for any and all claims arising out of Employee’s employment
with and termination from employment with Employer and termination of
employment, including but not limited to claims for attorney’s fees and costs,
any and all claims for any type of legal, equitable, or statutory relief, and
for Employee’s future compliance with the terms and conditions of this
Separation Agreement. Employee agrees that the consideration set forth herein in
Paragraphs 2 (i) through (ix) is in addition to any amounts to which Employee is
already entitled.

 

4. Records, Documents and Property. Employee represents and warrants that
Employee will not take, or will have returned any of Employer’s property,
including but not limited to computer data files and records, documents and
tangible items pertaining to Employer, as well as all credit cards, keys, access
codes and/or other records, documents or property as of the Termination Date.

 

5. Confidentiality. Employee agrees to forever treat and maintain as
confidential all information relating to Employer and its business, clients,
customers, and prospective clients and customers, including but not limited to
Employer’s customer lists, prospect files, project files, job processes,
financial information, employee information, computer information, imaging
techniques and methods, business strategies, pricing information, sales and
marketing plans, and all other information which is not generally known outside
the Employer, except as disclosure is required by law.

Employee also agrees that the terms of this Separation Agreement and attached
Release, and the facts surrounding Employee’s termination from employment with
Employer shall forever be treated as confidential by Employee, who shall not
disclose their terms to anyone, except that Employee may disclose the terms of
this agreement to Employee’s legal counsel, spouse, accountant and tax
consultant and prospective employers, where necessary, due to Employee’s
obligation under this Agreement. In the event of a breach by Employee of the
terms of this paragraph, Employee shall immediately reimburse Employer for all
payments made under this Agreement and Employer shall be relieved of all other
duties under this Agreement. Employer agrees that the terms of this Separation
Agreement and the attached Release, and the facts surrounding Employee’s
termination from employment from Employer shall forever be treated as
confidential by Employer, who shall not disclose their terms to anyone except as
is required by law, is necessary to carry out obligations under this Agreement,
or is authorized by the Employee in writing.

 

Page 2 of 8



--------------------------------------------------------------------------------

6. Employer’s Remedies. Employee acknowledges that the violation of any of the
terms of this Separation Agreement will cause irreparable harm to Employer and
agrees that, in addition to any other relief afforded by law, Employer shall be
entitled to an injunction against the violation of the Separation Agreement and
Release. Both damages and an injunction shall be proper modes of relief and are
not alternative remedies. If Employer commences any action in equity to
specifically enforce any of its rights under this Separation Agreement, Employee
waives and agrees not to assert the defense Employer has an adequate remedy at
law. All payments under this Separation Agreement shall cease upon Employee’s
violation of any of its terms. Employee shall indemnify Company for all costs,
expenses, liabilities and damages, including reasonable attorney’s fees incurred
in connection with any breach by Employee of the provisions of this Agreement
and which Company may occur in enforcing any covenant in this Agreement.

In the event of a breach by Employee of the terms of this Separation Agreement,
Employee shall immediately reimburse Employer for all payments made under this
Agreement and Employer shall be relieved of all other obligations under this
Agreement; however, the Release executed by Employee shall remain in full force
and effect.

 

7. Employee has served in the most senior management positions with Employer,
such as Executive Vice President, U.S. Operations and President, Chief Operating
Officer, United States. As a result, Employee has been privy to Employer’s most
confidential, proprietary and material non-public information. Employee agrees
and stipulates that this Separation Agreement, and its provisions addressing
non-competition and confidentiality, is reasonable in time, area, and line of
business. Employee stipulates and agrees that during the period of employment
with Employer, they have obtained knowledge of Employer’s trade secrets,
valuable confidential business information, substantial relationships with
prospective and existing customers and received extraordinary and special
training. Employee stipulates and agrees that this Separation Agreement is
reasonably necessary to protect the legitimate business interests of Employer
and is not overbroad nor overlong in duration.

 

8. Non-Compete. Employee agrees that for a period of twenty -four (24) months
from the Termination Date, within any distance of any location in which Employee
acted or conducted business on behalf of Employer (“Restricted Area”), Employee
will not (a) accept employment with, or (b) provide services to, as an employee,
consultant, partner, shareholder, director, officer, principal, agent, trustee,
independent contractor or otherwise, any company, individual or entity which
competes, directly or indirectly, with any of Danka’s lines of business
including, but not limited to, the sales and service of copiers, multi-function
devices, printers, facsimile equipment and related supplies and the providing of
facilities management, document output or related services, any constituent
partners of Employer or any of their respective parents, subsidiaries or
affiliates. Nothing contained in this Section shall be deemed to prohibit
Employee from acquiring, solely as an investment, less than five percent
(5%) interest in the equity of any publicly traded corporation or limited
partnership.

 

9. Non-Solicitation of Customers. Employee agrees for a period of 24 months
following the Termination Date, Employee shall not, directly or indirectly,
solicit, contact, call upon, induce, attempt to induce, or accept business from
any customer of Company, for the purpose of selling or providing any service or
product competitive with any service or product sold or provided by the Company
during Employee’s employment with the Company.

 

Page 3 of 8



--------------------------------------------------------------------------------

10. Non-Solicitation of Employees. Employee agrees that for a period of 24
months following the Termination Date, Employee shall not, on Employee’s own
behalf, or for any person, firm, partnership, corporation, or other entity,
directly or indirectly, (a) hire, solicit, interfere with, or endeavor to cause
any Employee of the Company to leave Company’s employment; or (b) induce or
attempt to induce any such Employee to breach such Employee’s Employment
Agreement with the Company.

 

11. Severability. If any of the provisions of or covenants contained in this
Agreement are hereafter construed to be invalid or unenforceable in a particular
jurisdiction, the same shall not affect the remainder of the provisions or the
enforceability thereof in that jurisdiction, which shall be given full effect,
without regard to the invalidity or unenforceability thereof in a particular
jurisdiction because of the duration and/or scope of such provision or covenant
in that jurisdiction and, in its reduced form, said provision or covenant shall
be enforceable. In all other jurisdictions this Section shall at all times
remain in full force and effect.

 

12. Non-Disparagement. Employee agrees to refrain from making any negative or
disparaging remarks concerning Employer, its owners, directors, officers,
employees, customers, vendors, or its products or services. Employer agrees to
refrain from making any negative or disparaging remarks concerning Employee.
Nothing herein shall prevent Employee from giving truthful testimony in any
legal proceeding in which Employee is required to testify.

 

13. Cooperation. Employee agrees to cooperate fully in any litigation or other
dispute involving Employer to which Employee is or becomes a material witness.
Employee agrees to attend and give truthful testimony at depositions,
arbitrations, trials and any other procedure or dispute resolution upon
reasonable notice by Employer, following Termination Date.

 

14. Non-Admission. Nothing in this Separation Agreement or Release is intended
to be, nor will be deemed to be, an admission of liability by Employer that it
has violated any state, federal or local statute, local ordinance,
administrative regulation, or principle of common law, or that it has engaged in
any wrongdoing.

 

15. Non-Assignment. The parties agree that this Separation Agreement and Release
will not be assignable by either party unless the other party agrees in writing,
except that upon Employee’s death after the Termination Date and Employee’s or
Employee’s Executor’s execution of the Release of Claims, any remaining payments
shall be due and payable to Employee’s estate. Notwithstanding the foregoing,
Employer and Employee agree that their obligations hereunder shall continue in
the event of a change in control, sale of assets or sale of stock of Employer.
This Agreement may be enforced by any assignee, purchaser and/or successor of
Employer.

 

16. Merger. Execution of the Release on or after the Termination Date supersedes
all prior oral and written agreements and communications between the Employer
and Employee. Employee agrees that any and all claims which Employee might have
had against

 

Page 4 of 8



--------------------------------------------------------------------------------

Employer are fully released and discharged by this Separation Agreement and
Release, and that the only claims which may hereafter be asserted against
Employer may be based on an alleged breach of the terms of this Separation
Agreement.

 

17. Entire Agreement. This Separation Agreement and Release constitute the
entire agreements between the parties with respect to Employee’s termination
from employment with the Employer. The parties agree that there were no
inducements or representations leading to the execution of this Separation
Agreement or the Release, except as stated herein.

 

18. Voluntary and Knowing Action. Employee acknowledges that Employee will have
been represented and advised by an attorney, or will have had the full
opportunity to secure such advice, and has read and understands the terms of
this Separation Agreement and Release, and acknowledges that upon execution of
the Release of Claims, Employee is voluntarily entering in this Separation
Agreement and Release to effectuate termination from Employer.

 

19. Review. I understand that I may have twenty-one (21) calendar days from the
day that I receive this Separation Agreement, not counting the day upon which I
receive it, to consider whether I wish to sign. I further understand that
Employer recommends that I consult with an attorney before executing this
Separation Agreement. I agree that if I sign this Separation Agreement before
the end of the twenty-one (21) day period, it is because I have decided that I
have already had sufficient time to decide whether to execute this Separation
Agreement.

 

20. Revocation. Employee may revoke this Agreement within seven (7) calendar
days after execution of the Release of Claims to reinstate federal civil rights
(if any). To be effective, any revocation within relevant time period must be in
writing and delivered to Employer addressed to Keith J. Nelsen, Chief
Administrative Officer, Danka Office Imaging Company, 11101 Roosevelt Boulevard,
St. Petersburg, Florida 33716, either by hand or mail within the appropriate
period. If sent by mail, the revocation must be (1) postmarked within the
relevant period; (2) properly addressed to Danka; and (3) sent by certified
mail, return receipt requested.

 

21. Governing Law. This Separation Agreement and Release of Claims will be
construed and interpreted in accordance with the laws of the State of Florida.

 

22. Counterparts. This Separation Agreement may be executed simultaneously in
two or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

 

Page 5 of 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
as of the day and year first above written.

 

  EMPLOYEE:   Michael Wedge Dated:                     , 2006  

 

STATE OF FLORIDA

COUNTY OF PINELLAS

The foregoing instrument was acknowledged before me this      day of June, 2006,
by Michael Wedge who is personally know to me or has produced
                     as identification.

 

 

Signature of Notary Public

 

Print, Type, or Stamp Commissioned Name of Notary Public

 

Dated:                             , 2006   EMPLOYER:   DANKA BUSINESS SYSTEMS,
PLC   By  

 

  Its  

 

  DANKA OFFICE IMAGING COMPANY   By  

 

  Its  

 

  DANKA HOLDING COMPANY   By  

 

  Its  

 

 

Page 6 of 8



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

DEFINITIONS: I, Michael Wedge (“Employee”), intend all words used in this
Release to have their plain meaning in ordinary English. Technical legal words
are not needed to describe what I mean. Specific terms I use in this Release
have the following meanings:

 

  A. I, Me, and My include both me and anyone who has or obtains any legal
rights or claims through me.

 

  B. Employer, as used herein, shall at all times mean Danka Business Systems,
PLC; Danka Holding Company, Danka Office Imaging Company or any parent company,
affiliated companies or entities and includes Employer’s employees, officers,
directors, successors and assigns, its attorneys, consultants and agents,
whether in their individual or official capacities.

 

  C. My Claims means all of the rights I have to any relief of any kind from
Employer, whether or not I now know about those rights, arising out of or in any
way related to my employment with Employer, and my Termination of employment, or
any employee benefit plan, including, but not limited to, common law, or
equitable claims, claims for violation or breach of any employment agreement or
understanding; fraud or misrepresentation; and any statutory claims including
alleged violations of the Florida Human Rights Act, the federal Age
Discrimination in Employment Act, the Americans with Disabilities Act, Title
VII, Older Workers Benefit Protection Act, or any other federal, state, or local
civil rights laws or ordinances; defamation; intentional or negligent infliction
of emotional distress; breach of the covenant of good faith and fair dealing;
promissory estoppel; negligence; wrongful Termination of employment, or any
other claims, accruing up to the date of execution of this Release of Claims.

Agreement to Release My Claims. I am receiving a substantial amount of money,
among other things, from the Employer as consideration for my release of claims.
I agree to give up all My Claims against Employer as defined above. I will not
bring any lawsuits, file any charges, complaints, or notices, or make any other
demands against the Employer or any of its employees or agents based on any
alleged claims. The money I am receiving is a full and fair payment for the
release of all My Claims.

Additional Agreements and Understandings. Even though Employer is paying me to
release My Claims, the employer expressly denies that it is responsible or
legally obligated for My Claims or that it has engaged in any wrongdoing.

I understand that I may have twenty-one (21) calendar days from the day that I
receive this Release, not counting the day upon which I receive it, to consider
whether I wish to sign this Release. I further understand that Employer
recommends that I consult with an attorney before executing this Release. I
agree that if I sign this Release before the end of the twenty-one (21) day
period, it is because I have decided that I have already had sufficient time to
decide whether to sign the Release.

 

Page 7 of 8



--------------------------------------------------------------------------------

I understand that I may rescind (that is, cancel) this Release within seven
(7) calendar days of signing it to reinstate federal civil rights claims. To be
effective, my rescission must be in writing and delivered to the employer, Keith
J. Nelsen, Chief Administrative Officer, Danka, 11101 Roosevelt Boulevard, St.
Petersburg, Florida, 33716, either by hand or by mail within the required
period. If sent by mail, the rescission must be:

 

  1. Postmarked within the relevant period;

 

  2. Properly addressed to: Keith J. Nelsen, Chief Administrative Officer,
Danka, 11101 Roosevelt Boulevard, St. Petersburg, Florida, 33716 and

 

  3. Sent by certified mail, return receipt requested.

I have read this Release carefully and understand all its terms. I have had the
opportunity to review this Release with my own attorney. In agreeing to sign
this Release, I have not relied on any statements or explanations made by
Employer or its agents.

I understand and agree that this Release and the Separation Agreement to which
it is attached contain all the agreements between the Employer and me. We have
no other written or oral agreements.

 

Dated:  

 

   Signed:   

 

   Witnesses:  

 

    

 

  

STATE OF FLORIDA

COUNTY OF PINELLAS

The foregoing instrument was acknowledged before me this      day of
                    , 2006, by Michael Wedge who is personally know to me or has
produced                                      as identification.

 

 

Signature of Notary Public

 

Print, Type, or Stamp Commissioned Name of Notary Public

 

Page 8 of 8